Bell, Chief Judge.
In this action on account, plaintiff alleged that the defendants, Cecil and Anna Washington, were indebted to it in the amount of $754.61. The defendants denied any indebtedness. The case was tried before a jury. In lieu of a transcript of the evidence, the parties entered into an agreed stipulation of facts for determination of the issue on appeal. This stipulation is quoted in part: "That... the defendant, Anna Washington,” testified "that she did owe the plaintiff,..., money on her contract with the plaintiff, even though she was not sure of the exact sum.”; "That Sgt. Evans, Credit Manager” for plaintiff testified that "to the best of his knowledge. . .defendant owed plaintiff the sum of $932.72.”; that "plaintiff did stipulate that there had been an error in crediting certain payments from defendant to plaintiff”; and that "Sgt. Evans” testified that "according to his records, said error had been corrected and that the sum of $932.72 was and is the true and just debt owed to plaintiff by defendant.” The trial court submitted the case to the jury on a special verdict requiring answers to two questions. They are: One, "Are the defendants. . . indebted to White Stores, Inc. in any sum?” and two, "If your answer to number 1 is "yes,” what sum?” The jury answered the first question in the negative and a judgment for defendants was entered based upon this special finding of the jury. Plaintiffs motion for new trial was denied. Held:
On appeal the only issue raised is that the jury’s verdict and the judgment are contrary to the evidence. In an action on account plaintiff has the burden of proving that defendant is indebted to him and in a definite and correct amount. Photo. Bus. &c. v. Commercial Corp., 122 Ga. App. 825 (2) (178 SE2d 922). After a jury verdict has been returned the evidence is construed in the light most favorable to the prevailing party, for every presumption *68and inference is in favor of the verdict. Brown v. Wingard, 122 Ga. App. 544 (177 SE2d797). While the defendant Anna Washington admitted she was indebted to plaintiff, the action is a joint one against both defendants. The indefinite testimony of a credit manager that a "defendant” was indebted to the plaintiff in a specified amount authorized the jury to find as it did.
Argued April 7, 1975
Decided June 11, 1975.
Thompson & Smith, Thomas L. Thompson, Jr., Richard O. Smith, for appellant.
Elkins, Flournoy & Garner, James A Elkins, Jr., T. M. Flournoy, Jr., for appellees.

Judgment affirmed.


Webb and Marshall, JJ., concur.